JOSEPH, J.
The trial court correctly ruled that respondent was accountable to appellant (his co-tenant and former wife) for the reasonable rental value of her share of the property in question after marital difficulties made continued co-occupancy infeasible. Palmer v. Protrka, 257 Or 23, 476 P2d 185 (1970); Beal v. Beal, 282 Or 115, 577 P2d 507 (1978). Neither party has demonstrated that the trial court’s determination of reasonable rental value, which was necessarily based on conflicting and imprecise evidence, was in error.
Affirmed.